Citation Nr: 9916932	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-21 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for bilateral 
epididymitis, currently assigned a noncompensable evaluation.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.  In February 1993, the veteran submitted a claim for a 
testicular disorder.  After an unsuccessful attempt to obtain 
medical records, the RO requested additional information from 
the veteran regarding the address of a treating physician.  
In January 1994, he was advised that his claim had been 
disallowed, but that he could reopen it by submitting the 
requested evidence.  He was also advised that if he did not 
submit the requested evidence within one year, benefits could 
not be paid on the pending claim.  The next communication 
received from the veteran was an "Application for Reopened 
Compensation Claim" received in January 1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO) which granted service-connection for 
bilateral epididymitis, and assigned a noncompensable 
evaluation..  

At a March 1999 hearing before the undersigned at the RO, the 
veteran raised the issues of entitlement to an increased 
rating for contracture of the left little finger and special 
monthly compensation for loss of use of a creative organ.  
These claims have not been adjudicated by the RO and they are 
not inextricably intertwined with the issue presented on 
appeal.  They are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to equitably adjudicate the issue 
of entitlement to an increased rating for bilateral 
epididymitis is of record.  

2.  Bilateral epididymitis does not require long-term drug 
therapy with one to two hospitalizations per year or 
intermittent intensive management.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral epididymitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 
4.20, 4.31, 4.115b, Diagnostic Code 7525 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Records from C. Hanna, M.D. covering the period from January 
1978 to January 1998 show that the veteran was seen in 
February 1993 for left epididymitis and was on medication; on 
examination there was moderate venous distention superiorly 
and minimal tenderness but no masses.  He was seen for a left 
varicocele in March 1995 and in September 1997; epididymitis 
was not reported.  

In September 1993, the Kaiser Permanente Hospital reported 
that it had no record of having treated the veteran for 
epididymitis.  

In September 1997, R. V. Smith, M.D., a urologist, reported 
that four years before, the veteran developed severe left 
testicular pain and a swollen left testicle.  Since that 
time, he had continued to have pain in the left hemiscrotum.  
He had no voiding complaints.  On examination, there was a 
left varicocele and mild hydrocele.  The testes were somewhat 
small and soft.  The right epididymis was normal; the left 
epididymis was mildly tender.  An urinalysis was normal.  A 
high ligation of the left internal spermatic vein was 
recommended.  

During a February 1998 VA examination, it was recorded that 
the veteran's gonads were always tender, but that there was 
no associated weakness, anorexia or weight loss.  Voiding was 
normal.  He was not incontinent or impotent.  He was not 
known to have urinary tract infections or renal colic.  On 
examination, there were no signs of infection or endocrine 
problems.  Both testes were down and were tender.  There was 
some thickening of the cord structures at the epididymis 
region.  The examination was otherwise normal.  The pertinent 
diagnosis was chronic epididymitis.  The examiner said that 
he did not believe that the epididymitis caused any 
significant dysfunction, and caused no dysfunction as far as 
employment is concerned, but that it would require follow-up 
and care.  

At the March 1999 hearing, the veteran testified that his 
testicles were constantly tender and, at times, would swell 
to the size of an apple or orange.  Hearing transcript (T.) 
at 2.  He stated that the swelling would occur every two or 
three months, sometimes at longer intervals.  He also 
reproted that blood had been found on urinalyses.  Id. at 4.  
On medical advice, he wore a special brief with a pocket. Id. 
at 2-3.  He stated that the disability affected his work.  He 
had lost some time from work, he thought "once or twice."  
His family doctor had taught him to deal with the pain by 
relaxing, getting off of his feet and using cold compresses 
although that was difficult to do at work.  Id. at 6.  He 
recalled losing about one and one-half weeks of work about 
two or three years before.  Id. at 6-7.  He reported that it 
also affected his domestic life, including marital relations.  
Id. at 7.  He said that he had not been examined or treated 
for the epididymitis since the VA examination in 1998.  Id. 
at 8.  

Criteria and Analysis

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  They are primarily established by comparing 
objective examination findings with the criteria set forth in 
the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998)  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The veteran has asserted 
that bilateral epididymitis has increased in severity, 
establishing a well-grounded claim for an increased rating.  
The VA has obtained identified medical records and had the 
veteran examined.  The Board finds that VA has fulfilled its 
duty to assist the veteran in the development of the facts 
pertinent to his claim for a compensable rating for bilateral 
epididymitis.  38 U.S.C.A. § 5107(a).  

Service connection is presently in effect for bilateral 
epididymitis, which has been assigned a noncompensable 
evaluation.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20 (1998).  

The RO has found that the code most analogous to the 
veteran's current disorder is 38 C.F.R. § 4.115b, Diagnostic 
Code is 7525.  The Board agrees.  Under this code, chronic 
epididymo-orchitis is to be rated as a urinary tract 
infection.  A 10 percent evaluation is assigned for long-term 
drug therapy requiring one to two hospitalizations per year 
and/or requiring intermittent intensive management.  A 30 
percent evaluation is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management.

In every instance where the Schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The medical evidence of record does not show that the 
bilateral epididymitis requires long-term drug therapy or 
intermittent intensive management.  The evidence does not 
show that the veteran has been hospitalized for bilateral 
epididymitis, and it is not contended otherwise.  The Board 
appreciates that the veteran must wear special briefs and 
that a urologist recommended a procedure for treatment of 
this disorder; however, this does not approximate 
intermittent intensive management as contemplated by the 
schedular criteria.  See 38 C.F.R. § 4.7 (1998).  Generally, 
under the rating schedule, "the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1 (1998).  The Board finds no 
basis to correlate the veteran's need for special briefs to 
loss in working time.  Nor does the record demonstrate that 
there has otherwise been a significant loss of working time 
because of this disability.  Accordingly, the Board finds 
that the requirements for a compensable evaluation are not 
met and that a compensable schedular rating is not warranted.  
38 C.F.R. § 4.31.  For clarity, however, it is noted that 
there no requirement of impairment of earning capacity in the 
veteran's related claimfor loss of use of a creative organ, 
which is referred to the RO for appropriate action, supra.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the VA Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is whether the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

The RO considered whether referral for an extraschedular 
rating was warranted for bilateral epididymitis and decided 
that it was not.  The Board concurs.  There are no frequent 
periods of hospitalization for epididymitis; indeed, there 
has been no hospitalization at all.  

Nor does the record show that the case presents an 
exceptional or unusual disability picture with marked 
interference with employment as to renderimpractical the 
application of the schedular criteria.  It appears from the 
testimony at the March 1999 hearing that the veteran has been 
essentially continuously employed as an aircraft mechanic and 
has lost very little time from work over the last several 
years because of this disability.  This is entirely 
consistent with the opinion of the physician who performed 
the February 1998 VA examination that  the disorder caused no 
dysfunction as far as employment is concerned.  The Board is 
cognizant that, per his Notice of Disagreement, the veteran 
feels that this examiner was baised against him.  We find no 
objective evidence supporting this assertion.  The 
examination report reveals no indication that the findings 
were unrelaible and the examiner's opinion as to the degree 
of industrial impairment from this disability is consistent 
with the evidence as a whole, including the veteran's account 
of time lost from work.  Accordingly, the Board finds that a 
compensable rating on either a schedular or an extra-
schedular basis is not warranted.  

Because this appeal was taken from an initial rating assigned 
following a grant of service connection based on an original 
claim, the Board must consider the question of staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence does not show that long-term drug therapy requiring 
one to two hospitalizations per year or intermittent 
intensive management has ever been required for the 
epididymitis.  


ORDER

Entitlement to a compensable rating for bilateral 
epididymitis is denied.  



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

